Case 2:17-c\/- -07121- .]FB- GRB Do ument 17 Filed 12/19/1 Page 1 of 13 Page|D #: 139
d(//

OM'<%) QW?€/ @ ZMZ&

EMPLOYEE RIGHTS ATTORNEYS

 

 

600 Old Country Road Tel: (516) 203-7180
Suite 519 Fax: (516) 706-0248
Garden City, NY 11530 mx»\v.‘,'kvlawyers.com

Decelnber 19, 2018

VIA ECF

The Honorable Joseph F. Bianco
United States District Judge

100 Federal Plaza, Courtroom 1040
Central Islip, NY 11722

Re: Alvites Cem‘eno, et al., v. DBD Contmcting LLC, et al.
Case No. 2:17-0\1-07121 (JFB)(GRB)

Dear Judge Bianco:

Pursuant to Order dated Novernber 27, 2018, enclosed please find our time and expense
entries in connection with the above-referenced matter.

Respectfully submitted,
s/Matthew L. Berman
Matthew L. Berman

Cc: I-Ion. Gary R. Brown, U.S.M.J., via ECF
All counsel of record, via ECF

 

Case 2:17-cV-O7121-.]FB-GRB Document 17 Filed 12/19/18 Page 2 of 13 Page|D #: 140

Valli Kane & Vagnini LLP

|NVOlCE

lssue Date 1211 1/2018 7

 

 

Nlatter DBD Contracting

 

 

 

Bi|l To:

Avila, Fabricio

704 Seneca aVE.
Rldgewood, New York
United States 11385

Time Entries

 

Ernail Nlatthew L. $450.00 0.50 $225.00
112/2018 Bennan

[DBD Contracting] Emails with J. Klirnpi and lVl. Greemield

rec service of process waiver kits and review of same.

Research A|exander M $250.00 0.33 $82.50
212/2018 White

[DBD Contracting] NYLL 191 and 193 for unlawful

deductions and frequency of pay for plaintiffs OTC work and

missed wages
Telephone call Matthew L. $450.00 0,80 $360.00
2/1412018 Berman

[DBD Contracting] Telephone call with J. Klimpl rex
walkthrough of defendants payroll records and summary
spreadsheets containing analyses of unpaid overtime.

Cornmunicate (in firm) Matthew L. $450.00 0.30 $135.00
2114/2018 Berman

[DBD Contracting] Confer with A. Figeuras re: strategy for

meeting with DBD plaintiffs to review payroll records

provided by defendants

Te{ephone call Luz Arce $150.00 0.17 $25.50
4/30/2018

[DBD Contracting} tic w/Jorge Morante (clt) re: status

update

Meeting Luz Arce $150.00 2.25 $337.50
5/20!2018

[DBD Contracting] met wlcits to review evidence of their

hours worked

Page 1 of?

l-297

Case 2:17-cV-O7121-.]FB-GRB Document 17 Filed 12/19/18 Page 3 of 13 Page|D #: 141

`l'ime

5/20/2018

IDBD Contracting] Meeting with L. Arce and clients Jose
Alvites Centeno, Carlos Nlizhguir'i, Walter Suarez, and Jose
(Jesus) Soria to review clients' paystubs and defendants
payroll infonnation, summary charts & related calcuiations,
and week-by-week payroll detaii.

Emaii

5121/2018

[DBD Contracting] Email to J. Klimpl to provide
supplemental information relating to our meet and confer,
after conferring with cilents.

Other
5/21/2018
[DBD Contracting] tlc leesus Soria (clt) re: status

Other
5/21/2018
[DBD Contracting] tic w/Carlos Soria (cit) re: status

Other
5/21!2018
[DBD Contracting] tlc w/Michael Soria {c|t) re: status.

Communicate (other outside counsei)

611 1/2018

[DBD Contracting] Emails with opposing counsel re:
selection of a mediator, and reiated e-mails with Mediator
Robin Gise.

Draft/ revise
6/1 112018
[DBD Contracting] Draft/revise plaintiffsl initial disclosures

Communicate (other outside counse|)

6/12/2018

[DBD Contracting] Emails with Robin Gise and J. Klimpl re:
mediation dates; communicate with L, Arce re: obtaining
ciients' availability to attend mediation on specitied dates

Communicate (with client)

6112/2018

[DBD Contracting] Called all 11 clients and provided status
update.

Draft)'revise

6114!2018

[DBD COntracting] Draft Plaintiffs’ initial disclosures (.5);
confer with L. Arce rex dates of availability of each plaintiff
for mediation sessions (.2); confer with L. Arce re: document
production of plaintiffs paystubs and job tickets and bates-
stamping of same (.2)

Matthew L.

Berman

Matthew L.

Bem'ian

Luz Arce

Luz Arce

Luz Arce

Nlatthew L.

Berman

Nlatthew L.

Berrnan

Matthew L.

Berman

Luz Arce

|V|atthew i_.

Ben'nan

$450.00

$450.00

$150,00

$150.00

$150.00

$450.00

$450.00

$450. 00

$150.00

$450.00

3.50

0.30

0.08

0.05

0.05

0.50

1.00

0.30

0,50

0.90

 
   

$1,575.00

$135.00

$12.00

$7.50

$7.50

$225,00

$450.00

$135.00

$75.00

$405.00

Page 2 of 7

I-297

Case 2:17-cV-O7121-.]FB-GRB Document 17 Filed 12/19/18 Page 4 of 13 Page|D #: 142

 

Communicate (with client)
6119/2018
[DBD Contracting] ticalls wlclts re: status

Communicate (in firm)

6119/2018

[DBD Contracting] Communications with L. Arce re:
updating ciients on date/time of upcoming mediation

Communicate (other outside counse|)

6119!2018

[DBD Contracting] Communications with outside counsel
contirrning date and time of upcoming mediation and re:
selection of mediator (.2), review status update to court re:
same (.1)

Worked on

6/21!2018

[DBD Contracting] translation of Power of Attorney from
Eng|isln to Spanish;

Communicate (other external)

7/30/2018

[DBD Contracting] T/c with R. Gise and J. Klimpl re:
mediation

Communicate (with ciient)

812/2018

[DBD Contracting} Cailed all the clts to remind them of the
Nfediation appt. on 818 at 10 am.

Prepa ration

81'2/2018

[DBD Contracting] Preparation of Settlement spreadsheet
for mediation Discuss with MB

Pian and prepare for

813/2018

{DBD Contracting] Ptan and prepare for mediation session,
including preparation of mediation statement and damages
analyses for atl named plaintiffs

Communicate (with client)
816/2018
[DBD Contracting] t!c wfclts to explain settlement damages

Communicate (with ciient)
8/6/2018
[DBD Contracting] tlc w/Vasquez (clt) re: settlement amount

Communicate (with client)
8/7/2018
[DBD Contracting] t)'c w/Alvites (clt) re: settlement amount

Luz Arce

Matthew L.
Ben'nan

Nlatthew L.
Ben'nan

Luz Arce

Matthew L.
Berrnan

l_uz Arce

Robe¢t J Va||i
Jr

Niatthew i_.
Berman

Luz Arce

Luz Arce

Luz Arce

$150.00

$450.00

$450.00

$150.00

$450.00

$150.00

$550.00

$450.00

3150.00

$‘150.00

$150.00

0.08

0.20

0.30

4.00

0.50

0.16

t.OO

4.50

0.58

0.16

0.25

 
 

$12.00

$90.00

$135.00

$600.00

$225.00

324.00

$550.00

$2,025.00

$87.00

$24.00

$37.50

Page 3 of 7

|-297

 

Teiephone cat|

817/2018

[DBD Contracting] Telephone call with Nlediator and MB to
discuss tomorrows mediation and numbers

Prepa ration

8/7/2018

[DBD Contracting] Preparation and planning for mediation
session.

Communicate (other external)

8/7/2018

[DBD Contracting] Telephone call with mediator R. Gise re:
mediation session

Communicate (with client)

8/7/2018

[DBD Contracting] Telephone calis with each of the
individual plaintiffs concerning their damages calculations
and settlement authority.

Preparation

817/2018

[DBD Contracting} Preparation for mediation session.
Review complaintl payrolt data and damages spreadsheet

Discussion
818!2018
[DBD Contracting] Discuss DBD mediation with lVlH and JV

Appear for/attend
8/8/2018
[DBD Contracting] Attend mediation in midtown, Nlanhattan.

Mediaticn

8/8/2018

[DBD Contracting] Nlediation in Defense counsels office,
with clients, interpreter, MB, other side and Robin Gise.

Appear forlattend

818/2018

[DBD Contracting] Mediation in NYC. Trans|ated to Spanish
for the clts. Transiated to English (ctts' questions and
conoems) to attys and mediator

Travel

8/8/2018

IDBD Contracting] Travel from Queens to NYC; NYC to
Queens for Nlediation

Discussion

819!2018

[DBD Contracting] Discuss mediation and settlementwith
MB

Robert J Vaili
Jr

i\llatthew L.
Berman

Matthew L.
Berman

N'latthew L.
Berman

Robert J Valli
Jr

Aiexander ivl
White

Nlatthew L.
Berman

Robert J Valli

Jr

Luz Arce

Luz Arce

A!exander Nl
White

3550.00

$450.00

$450.00

$450.00

$55{].00

$250.00

$450.00

$550.00

$150.00

$150.00

$250.00

Case 2:17-cv-O7121-.]FB-GRB Document 17 Filed 12/19/18 Page 5 of 13 Page|D #: 143

0.30

8.00

1.00

2.00

1.50

0.16

9.50

10.00

7.50

2.00

0.33

    

$165.00

$3,600.00

$450.00

$900.00

$825.00

$40.00
$4,275.00

$5,500.00

$'1,125.00

$300.00

$82.50

Page 4 ofi’

|-29`7

Case 2:17-cv-O7121-.]FB-GRB Document 17 Filed 12/19/18 Page 6 of 13 Page|D #: 144

 

Communicate (other externat)

811312018

[DBD Contracting] Email with J. Klimpf re: letter to court
informing it of settlement resultsl

Nleeting

1012912018

[DBD Contracting] VKV meeting to discuss status of the
case.

Draft/ revise

1013112018

{DBD Contracting] Draft/Revise Proposed Settlement
Agreement and Faimess Statement Letter to Judge Bianco.

Draft/revise

1111/2018

[DBD Contracting] DraftfRevise Proposed Settlement
Agreement and Faimess Statement Letter to Judge Biaricc.

Communicate (with client)

1111/2018

[DBD Contracting] Catled each client to explain we had the
Sttlmt Agmt prepared and needed them to sign same.

Communicate (with client)

1117/2018

[DBD Contracting] called aii cf the clts re: signing of agmt
and sending back to us.

Draft)'revise

11/2012018

[DBD Contracting] Drafti'revise fairness letter to court re:
settlement

Draftlrevise

‘l 1120/20t8

[DBD Contracting} Draftirevise fairness letter to Judge
Bianco.

D raft/revis e

1112612018

[DBD Contracting] Draft/revisehinalize letterto Judge
Bianco re: fairness of F!_SA setttement and accompanying
documentation

Communicate {with client)
121312018
[DBD Contracting] tic le. Soria (client) re: status

Review/analyze

1211012018

[DBD Contracting} Review time and expenses in connection
with submission of fairness statement to Court for settlement
approval.

Nlatthew L.
Be¢man

Aiexander lv'l
White

Matthew L.
Berman

Nlatthew L.
Beiman

i_uz Arce

Luz Arce

Nlatthew t..
Berman

ll)’latthew L.
Berman

Matthew L.
Berman

Luz Arce

Niatihew L.
Berman

 

$450. 00

$250.00

$450.00

$450.00

$150.00

$150.00

$450.00

$450.00

$450.00

$‘150.00

$450.00

0.10

0.17

10.00

3.50

0.50

0.25

2.00

1.50

1.50

0.03

1.00

 
 

$45.00

$42.50

$4,500.00

$1,575.00

$75.00

$37.50

$900.00

$675.00

$675.00

$4.50

$450.00

Page 5 cf7

|~297

Case 2:17-cv-O7121-.]FB-GRB Document 17 Filed 12/19/18 Page 7 of 13 Page|D #: 145

Expenses

Courtfees
121612017
[DBD Conu‘acting] Filing Fee

Arbitratorslm ediators
719/2018
[DBD Contracting] Nlediation Fees

Parking
818/2018
[DBD Contracting]

lVleais
818/2018
[DBD Contracting] l_unch

F'arking
819/2018
[DBD Contracting] Parking - L[C

Travel
819/2018
[DBD Contracting] Subway to and from Mediation.

Nti|eage

81912018

[DBD Contracting] Nlileage to and from for mediation (26
miles total)

Arbitratorsi'm ediators
811412018
[DBD Contracting] Additional mediation session

lillary Anne
Greenfieid

Nlary Anne
Greentield

Robert J Vaili
Jr

Robert .1 Valli
Jr

Robert J Valli
Jr

Robert J Valfi
Jr

Robert J Valli
Jr

lVlary Anne
Greenlield

Time Entries
Tota|:

86.10

$400.00 1.00
$300.00 1.00
$10.50 1.00
$124.87 1.00
$10.50 1.00
$5.00 1,00
$13.65 1.00
$625.00 1.00
Expenses 8.00
Tota|:

Total (USD)

Paid

Baiance

Totai Outstanding

 

$34,244.00

 

$400.00

$300.00

$10.50

$124.87

$10.50

$5.00

$13.65

$625.00

$1,489.52

$35,733.52

$0.00
$35,733.52
$35,733.52

Page d off

Case 2:17-cv-O7121-.]FB-GRB Document 17 Filed 12/19/18 Page 8 of 13 Page|D #: 146

Terms 8 Conditions
Available Credit: 0.00

i~287 Page 7 of7

Case 2:17-cv-O7121-.]FB-GRB Document 17 Filed 12/19/18 Page 9 of 13 Page|D #: 147

Valli Kane & Vagnim'_
` 600 Old Country Road -‘ Suz`te 519
- G_a'rden Cz'ty, NY_ 11530
‘ " 516-203-7180'

December tO, 2018
See Notes Section for Names and Addresses of C|ients

 

 

in Reference To: v DBD Contracting

Professiona| Services

Hrs/Rate Amount

112312017 NiB Review new client intake for Car|os Nlihquirri. 0.50 225.00
$450.001hr

MB Review new client intake for Fabricio Aviia. 0.50 225.00
$450.001hr

218/2017 lle Review new ciient intake for Car|os Soria. 0.63 285.00
$450.001hr

lViB Review new client intake for Hera|do Hernandez. 0.63 285.00
$450.001hr

ile Review new client intake for J. Soria. 0.63 285.00
$450.001hr

2114/2017 |viB Ciient meeting with A. Figueras and Soria family. 1.00 450.00
$450.001hr

2116/2017 lVlB Teleconference with A.F. and clients re: commencing case 1.00 450.00
against DBD. $450.001hr

NtB Conference with A.F. and clients re: commencing case against 1.50 675.00
DBD. $450.001hr

31101201”/' iVlB Review new client intake re. J. Aivites. 0.30 135.00
$450.001hr

lV|B Draft/revise initial letter to defendants 1.50 675.00

$450.001hr

Case 2:17-cv-O7121-.]FB-GRB Document 17 Filed 12/19/18

See Notes Section for Names and Addresses of Ciients

413/2017

414/2017

416/2017

411 012017

411812017

412112017

412712017

412812017

511012017

511112017

511212017

511512017

N|B

RJV

lViB

|VtB

N'iB

N|B

MB

NIB

MB

MB

NIB

MB

RJV

N|B

NEB

lViB

NiB

R_eviewlreviseinitiai demand iette_r.

Review and edit initial demand letter.

Review/revise initial fetter to DBD re: settlement demand per
RV edits/comments

Email case status update to J. Vagninil S. Kane and R. Valli.
Email case status J. K|irnpl re: settlement negotiation
Teleconfernce with J. Ktimpl re: settlement negotiations

Email A. Figueras re: clients experiencing retaliation issues

Email A. Figueras re: preventing retaiation and termination
issues for clients

Email A. Figueras re: current status of workplace environment

Emaii C. Fenton re: client payroll records

Review "cease and desist“|etter received from defendants

Discussion with Rob V regarding "cease and desist" ietter.

Discussion with lle re: retatiation cease and desist ltr by emer.

Teleconferenced with A. Figueras and clients re: cease and
desist letter received from defendants

Emails with A. Figueras re: plaintiff |Viorante work and
termination issues

Teleconferences with ciients re: their duty of loyaity to
employer.

Emails with A. Figeras re: H. Hernandez working hours

Hrs1Rate

2.50
$450.001hr

0.50
$550.001hr

2.00
$450.001hr

0.20
$450.001hr

020
$450.001hr

1.00
$450.001hr

0.20
$450.001hr

0.40
3450.00/hr

0.30
$450.001hr

0.30
$450.001hr

0.50
$450.001hr

0.25
$450.001hr

0.25
$550.001hr

0.40
$450.001hr

0.20
3450,001hr

2.00
$450.00)'hr

0.30
3450.001hr

Page 10 of 13 Page|D #: 148

Page 2

Amount

1,125.00

275.00

900.00

90.00

90.00

450.00

90,00

180.00

135.00

135.00

225.00

112.50

137.50

180.00

90.00

900.00

135.00

Case 2:17-cv-O7121-.]FB-GRB Document 17 Filed 12/19/18 Page 11 of 13 Page|D #: 149

See Notes Section for Names and Addresses of C|ients

511612017

512212017

512312017

512412017

619/2017

611312017

612812017

711112017

711812017

712112017

712412017

712512017

81212017

81812017

811212017

MB

MB

NlB

IV|B

MB

NIB

MB

MB

NlB

MB

NIB

tVlB

MB

|ViB

thB

l\itB

NiB

Emails with A. Figeras re: J. Avl|a termination issue.
Emails with J. Klimpl re: defendants time records and review
of same.

Emails with J. Klimpf re: hours worked and related review of
defendants time card documentation

Emails with J. Klimpl re: plaintiffs dispute concerning the
accuracy of defendants time records

Emails with J_ Klimpl re: additional documentation of time
worked vs time paid.

Emails with A. Figueras re: plaintiff Fabricio's withdrawal of
claims.. '

Emails with A. Figueras re: ciient weekiy timesheets..

Emails with A. Figueras re: ctients‘ "work ticket" documentation

Teleconference with A. Figueras and clients re: payroll data
Emails with A. Figueras re: client status updates.
Teleconference with J. Klimpl re: settlement negotiations
Teleconfernce with J. Klimpl re: settiement negotiations
Teleconference with A. Figueras and clients re: settlement

negotiations

Teleconference with A. Figueras and clients re: settlement
negotiations

Emails with A. Figeuras re: Nlorante issues and update re:
settlement discussions

Emails with A. Figeuras and C. Soria re: settlement
discussions

Emails with A. Figeuras re: information needed to make
individual client settlement demands (.2) and tlc with A.
Figeruas and R. Soria re: same (.8).

H rs1Rate

0.20
$450.00111¢'

0,60
$450.001hr

1.50
3450.001hr

0.40
3450.001hr

0.10
$450.001hr

0.20
$450.001hr

0.30
$450.001hr

0.20
$450.001111

0.50
$450.001hr

0.30
$450.001hr

0.10
$450.001ht

0.30
$450.001hr

1.00
$450.001hr

'|.00
S450.001hr

0.50
$450.001hr

020
$450.001hr

1.00
$450.001hr

Page 3

Amount

90.00

270.00

675.00

180.00

45.00

90.00

135.00

90.00

225.00

135.00

45.00

135.00

450.00

450.00

225.00

90.00

450.00

Case 2:17-cv-O7121-.]FB-GRB Document 17 Filed 12/19/18 Page 12 of 13 Page|D #: 150

See Notes Section for Names and Addresses of C|ients

1111/2017

111312017

111612017

1117/2017

111812017

1119/2017

1111012017

1111312017

1111412017

1113012017

12141201 7

1215/2017

AW

AW

AW

AW

RJV

AW

AW

AVV

AVV

AW

AW

AW

AW

AW

AW

AW

AW

Telephone cali with ciient CiVl for facts about the case to draft
complaint

Draft complaint 1113

Draft complaint

Telephone call with client to discuss facts to draft complaint
Review draft complaint edit and discuss with Alex W.

Draft Comp|aint - discuss edits with Rob.

Draft complaint

Telephone caii with two Ps to get into about retaiiation
Review compiaint

Edit complaint

Revised complaint

Revised complaint

Edit compiaint

Edit complaint

Edit complaint

Edit complaint

Nteeting MB regarding hiing/edits to comptaint

Hrs/Rate

0.33
$200.001hr

0.67
$200.001hr

6.17
$200.001hr

0.17
$200.001hr

0.75
$550.001hr

1.33
$200.001hr

2.67
$200.001hr

0.50
$200.001hr

0.67
$200.001hr

2.50
$200.001!1|‘

3.17
$200.001hr

2.00
$200.001hr

1.17
$200.001hr

1.00
$200.001hr

0.33
$200.001hr

1.67
$200.00111!'

0.33
$200.001|’11'

Page 4

Arnount

66.67

133.33

1,233.33

33.33

412.50

266.67

533.33

100.00

133.33

500.00

633.33

400.00

233.33

200.00

66.67

333.33

66.67

Case 2:17-cv-O7121-.]FB-GRB Document 17 Filed 12/19/18

See Notes Section for Names and Addresses of C|ients

1215/2017 RB Review and edit draft complaint

121612017 CF Prepare civil cover sheet and h|e complaint

For Professiona| Services Rendered
Additional Charges :
1112712017 Research - West Law
1216/2017 Fiiing Fee

Total additional charges
Total amount of this bill

Balance due

Page 13 of 13 Page|D #: 151

Page 5

i-lrisate Amount

1 .50 675.00
$450.001hr

0.50 75.00
$150.001hr

55.52 $18,815.82

20.70
400.00

$420.70
$19,236.52

$19,236.52

